Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed June 23, 2022 have been fully considered but they are not persuasive.
In summary, Applicants argue that one having ordinary skill would not have been motivated to modify Polcyn or Medwick with the teachings of Hassan as asserted by the Office because Hassan’s doped silver metallic layer needs to be directly under a IR reflecting silver layer and Polcyn and Medwick both teach silver layers being alternated with dielectrics. 
This is not persuasive. While the Examiner agrees that Polcyn and Medwick do teach dielectrics alternating with silver layers, Polcyn and Medwick are only requiring dielectrics to alternate with IR silver layers which is still met following the teachings of Hassan. Specifically, although Hassan may include additional doped silver layers directly under each of their IR silver layers for adhesion purposes, Hassan’s IR silver layers themselves are still alternating with dielectrics which is all that is required on Polcyn and Medwick. Further, neither Polcyn or Medwick teach that an additional silver layer used for another purpose (i.e. adhesion, etc.) can’t be added in the location taught by Hassan. Further, although Applicants appear to be asserting that following the teachings of Hassan would provide Polcyn or Medwick with wo directly contacting silver layers (a doped silver under an IR silver) and thereby, not alternate with a dielectric, the Examiner notes that Hassan does not even require a two-layer structure. Instead, as admitted by Applicants, it can be in the form of two layers or can also be an integrated layer and it is noted that an integrated layer (single layer) will clearly alternate with the dielectrics. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474. The examiner can normally be reached Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784